—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered August 10, 1993, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, reversal is required because the court *211did not obtain defendant’s written consent before replacing a deliberating juror (People v Page, 88 NY2d 1). Since we reject defendant’s contention that there was insufficient evidence to establish his guilt beyond a reasonable doubt, we remand the matter for a new trial. Concur—Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.